Order entered March 19, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01579-CV

      DAVID BAGWELL, INDIVIDUALLY AND AS TRUSTEE OF THE DAVID S.
                   BAGWELL TRUST, ET AL, Appellants

                                               V.

                      BBVA COMPASS AND SAM MEADE, Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-00991

                                           ORDER
       We GRANT appellant Marilyn D. Garner’s, March 18, 2015 unopposed motion for

extension of time to file her brief and ORDER the brief be filed no later than April 6, 2015. No

further extensions will be granted absent exigent circumstances.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE